Exhibit 10.5

Execution Version

CONSENT AND SECOND AMENDMENT TO
VISHAY INTERTECHNOLOGY, INC. SECOND AMENDED AND RESTATED LONG
TERM REVOLVING CREDIT AGREEMENT

          This Consent and Second Amendment to Credit Agreement (“Second
Amendment”) is made as of this 6th day of August, 2004 by and among Vishay
Intertechnology, Inc. (the “Company”), the Permitted Borrowers, Comerica Bank as
Co-Lead Arranger, Co-Book Running Manager and Administrative Agent (the
“Agent”), Wachovia Bank, National Association, J.P. Morgan and Bank of America,
N.A., as Documentation Agents and Bank Leumi USA, as Managing Agent, and the
other lenders party hereto (collectively, with the agent, the “Lenders”).

RECITALS

          A.          The Company, the Permitted Borrowers, Agent and Lenders
entered into that certain Vishay Intertechnology, Inc. Second Amended and
Restated Long Term Revolving Credit Agreement dated as of July 31, 2003, which
was amended by that certain Consent and First Amendment to Vishay
Intertechnology, Inc. Second Amended and Restated Long Term Revolving Credit
Agreement dated as of May 14, 2004 (collectively, and as the same may be
amended, restated or otherwise modified from time to time, the “Credit
Agreement”).

          B.          The Company and the Permitted Borrowers have requested
that Agent and Lenders make certain amendments to the Credit Agreement, and
Agent and Lenders are willing to do so, but only on the terms and conditions set
forth in this Second Amendment.

          NOW, THEREFORE, the Company, the Permitted Borrowers, Agent and the
Lenders agree as follows:

1.

The definitions of “Hedging Obligation(s),” “Indebtedness,” “Loan Documents,”
and “Pledge Agreement(s)” in Section 1.1 of the Credit Agreement are hereby
deleted and the following are inserted in their places, as applicable:

 

 

 

““Hedging Obligation(s)” shall mean Interest Rate Protection Agreements and any
foreign currency exchange agreements (including without limitation foreign
currency hedges and swaps) or other foreign exchange transactions, or any
combination of such transactions or agreements or any option with respect to any
such transactions or agreements entered into between Company and/or any of its
Subsidiaries and a Lender or an Affiliate of a Lender to manage existing or
anticipated foreign exchange risk and not for speculative purposes, provided,
that, for purposes of the Collateral Documents and the Foreign Guaranty,
“Hedging Obligations” shall also include the Commodities Hedging Obligations to
the extent such Commodities Hedging Obligations are “Indebtedness” as defined in
this Agreement.”




 

““Indebtedness” shall mean (a) all indebtedness and liabilities whether direct
or indirect, absolute or contingent, owing by Company or any of the Permitted
Borrowers to the Lenders (or any of them) or to the Agent, in any manner and at
any time, under this Agreement or the Loan Documents, due or hereafter to become
due, now owing or that may hereafter be incurred by the Company, any of the
Permitted Borrowers or any of the Subsidiaries to, or acquired by, the Lenders
(or any of them) or by Agent, (b) any Special Letters of Credit, (c) net
obligations with respect to (i) Hedging Obligations and (ii) Commodities Hedging
Obligations, provided that (x) the maximum aggregate amount which shall be
available from proceeds of the Collateral under the Collateral Documents or from
any other sums collected from the Company, the Permitted Borrowers or any of
Company’s Subsidiaries pursuant to the Loan Documents (excluding the Loan
Documents specifically governing the Commodities Hedging Obligations) for
application against Commodities Hedging Obligations shall not exceed $10,000,000
(with the application of such proceeds to be made by Agent on a basis consistent
with Section 10.2 hereof, such application to be made on a pro rata basis among
the eligible hedging providers under those Commodities Hedging Obligations
designated by the Company pursuant to clause (y) of this definition, but
otherwise in Agent’s sole discretion), (y) the documentation relating to such
Commodities Hedging Obligations, including a letter agreement between the
hedging provider and the Company or applicable Subsidiary covering multiple
commodities hedging transactions (I) specifies that such obligations have been
designated by the Company as (and, subject to the terms hereof, shall
constitute) “Indebtedness” hereunder and (II) contains an express acknowledgment
by the eligible hedging provider (satisfactory in form and substance to the
Agent) of the limitation imposed on all Commodities Hedging Obligations under
clause (x) of this definition, and (z) copies of such documentation shall have
been provided to Agent promptly following the execution thereof, accompanied by
an updated list of all such documents having been so designated by the Company
(which the Agent is hereby authorized to furnish to any hedging provider
requesting such documentation), provided further that both the Commodities
Hedging Obligations and the Hedging Obligations are entered into between Company
and/or any of its Subsidiaries and a Lender or an Affiliate of a Lender, (d) any
judgments that may hereafter be rendered on such indebtedness or any part
thereof, with interest according to the rates and terms specified, or as
provided by law, and (e) any and all consolidations, amendments, renewals,
replacements or extensions of any of the foregoing.  For the purposes of Section
9.2(b), “Indebtedness” shall exclude any Hedging Obligations or Commodities
Hedging Obligations.”

 

 

 

““Loan Documents” shall mean collectively, this Agreement, the Letter of Credit
Agreements, the Guaranties, the Collateral Documents, agreements relating to
Hedging Obligations entered into between Company and/or any of its Subsidiaries

2




 

and a Lender or an Affiliate of a Lender, agreements relating to Commodities
Hedging Obligations (to the extent such Commodities Hedging Obligations are
“Indebtedness” as defined in this Agreement), and any other documents,
instruments or agreements executed pursuant to or in connection with any such
document, the Indebtedness or this Agreement as such documents may be amended or
otherwise modified from time to time.  For the purposes of Section 13.11, “Loan
Documents” shall exclude any Hedging Obligations and Commodities Hedging
Obligations.”

 

 

 

““Pledge Agreement(s)” shall mean the various stock pledge agreements, including
any nantissements, notarial deeds, pledges of financial instrument accounts, or
other local law pledges (and any of them) previously executed and delivered,
executed and delivered as of the Effective Date or to be executed or delivered
pursuant to Sections 7.16 and/or 7.18 hereof all, in favor of the Agent, for and
on behalf of the Lenders under this Agreement and, in each case as amended,
restated or otherwise modified from time to time.”

 

 

2.

Each of the following definitions are added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:

 

 

 

““Chinese Restructuring” shall mean that certain merger of Shanghai Vishay
Semiconductor Co., Ltd. (“SVS”) with and into Shanghai Vishay Opto Co., Ltd.
(“SVO”) with SVO as the surviving company to the extent consummated on
substantially the terms described in the signed letter delivered to the Lenders
on July 15, 2004.”

 

 

 

““Commodities Hedging Obligation(s)” shall mean any precious metal commodity
swap agreement, forward purchase agreement, cap agreement or collar agreement,
and any other agreement or arrangement entered into for protection against
fluctuations in precious metal prices, and, except as used in the definition of
“Indebtedness,” not for speculative purposes.”

 

 

3.

Section 2.1(a) of the Credit Agreement is hereby amended by inserting the
following language at the end of the section:

 

 

 

“provided, however, that upon payment in full in cash of all Indebtedness of the
Foreign Permitted Borrowers hereunder for Advances to any Foreign Permitted
Borrower, and, if any Letter of Credit Obligations of any Foreign Permitted
Borrower are outstanding, upon deposit with the Agent of sufficient funds to
cash collateralize such outstanding Letter of Credit Obligations, the Borrowers
may, upon 10 Business Days written notice to the Agent, revoke the FPB Advance
Notice, provided, further, that following delivery of such written notice of
revocation, no Foreign Permitted Borrower may request any additional Advances
under this Agreement, unless the Required Lenders consent to the issuance by the
Company of a new FPB Advance Notice, and the Company complies with the
requirements of Section 7.16 and the other provisions of this Agreement
following delivery of such notice.”

3




4.

Section 7.16(b)(ii) of the Credit Agreement is hereby amended by deleting it in
its entirety and inserting the following in its place:

 

 

 

“(ii) with respect to each Person which becomes a Significant Foreign Subsidiary
subsequent to the Effective Date or which is a Significant Foreign Subsidiary on
the Effective Date, and is also a Significant Foreign Subsidiary on the date of
Agent’s receipt of the applicable initial FPB Advance Notice or becomes a
Significant Foreign Subsidiary after Agent’s receipt of such FPB Advance Notice,
cause each such Significant Foreign Subsidiary to execute and delivery to Agent
(a) a Joinder Agreement whereby such Significant Foreign Subsidiary becomes
obligated as a Guarantor under the Foreign Guaranty and (b) if such Significant
Foreign Subsidiary is incorporated under the laws of the United States of
America, a Security Agreement or a Joinder Agreement whereby such Significant
Foreign Subsidiary becomes obligated under the applicable Security Agreement, as
the case may be, such documents to be executed and delivered to Agent within
eighty (80) days of the Agent’s receipt of the applicable FPB Advance Notice or,
for a Subsidiary which has become a Foreign Significant Subsidiary after Agent’s
receipt of such FPB Advance Notice, within two hundred and ten (210) days of the
first day on which such Subsidiary was a Foreign Significant Subsidiary,
provided, that, upon revocation of an FPB Advance Notice as described in Section
2.1(a), (x) the Company shall not be required to cause the execution and
delivery of additional Joinder Agreements and Security Agreements as otherwise
required by this subsection, and (y) the Lenders agree that Agent may, in its
sole discretion and upon the written request of the Company, release the Joinder
Agreements and Security Agreements described in this subsection then in effect;
and”

 

 

5.

Section 7.16(c)(ii) of the Credit Agreement is hereby amended by deleting it in
its entirety and inserting the following in its place:

 

 

 

(ii) with respect to the share capital (or other ownership interests) of each
Person which becomes a Significant Foreign Subsidiary subsequent to the
Effective Date, or which is a Significant Foreign Subsidiary on the Effective
Date, and which also is a Significant Foreign Subsidiary on the date of Agent’s
receipt of the applicable FPB Advance Notice or which becomes a Significant
Foreign Subsidiary after Agent’s receipt of such FPB Advance Notice, the Company
shall execute or cause to be executed and delivered to the Agent a Pledge
Agreement encumbering, subject to Section 7.17 hereof, with a first priority
Lien on 65% of the share capital of each such Significant Foreign Subsidiary,
but only with respect to, and only to the extent of, share capital that is
directly owned by the Company and/or one or more Domestic Subsidiaries, to
secure the Indebtedness of the Company and the Domestic Permitted Borrowers and
100% of the share capital of each such Significant Foreign Subsidiary to the
extent owned, directly or indirectly, by the Company to secure the Indebtedness
of the Foreign Permitted Borrowers hereunder, such documents to be executed and
delivered to Agent within eighty (80) days of the Agent’s receipt of the
applicable FPB Advance Notice or, for a Subsidiary which has become a Foreign
Significant Subsidiary after Agent’s

4




 

receipt of such FPB Advance Notice, within two hundred and ten (210) days of the
first day on which such Subsidiary was a Foreign Significant Subsidiary
provided, that, upon revocation of an FPB Advance Notice as described in Section
2.1(a) (x) the Company shall not be required to cause the execution and delivery
of additional Pledge Agreements securing the Indebtedness of the Foreign
Permitted Borrowers as otherwise required by this subsection and (y) the Lenders
agree that Agent may, in its sole discretion and upon the written request of the
Company, release any Pledge Agreement (or a portion of such Pledge Agreement)
then in effect which secures the Indebtedness of the Foreign Permitted Borrowers
as described in this subsection; and”

 

 

6.

Section 7.16 of the Credit Agreement is hereby amended by inserting the
following language as a post-amble at the end of the section:

 

 

 

“Execution and delivery of Pledge Agreements and Joinder Agreements as specified
by this Section 7.16 shall only be required to the extent permitted and
enforceable under applicable local law, as determined in Agent’s reasonable
discretion.  If delivery of certain Pledge Agreements and Joinder Agreements as
specified by this Section 7.16 cannot be obtained despite the exercise of, in
the Agent’s determination, commercially reasonable efforts, the Agent may, at
its option, waive delivery of such Pledge Agreements and Joinder Agreements.  In
either case, upon a change of law or circumstance in a particular jurisdiction
which permits or makes commercially reasonable the execution and delivery of any
Pledge Agreement or Joinder Agreement previously not required by or waived
pursuant to this Section, Agent may, at its option, request the execution and
delivery of such Pledge Agreement or Joinder Agreement, and any related
documents within such reasonable time period as Agent may specify.  In addition,
at Agent’s sole discretion, Agent may release a Pledge Agreement (or a portion
of a Pledge Agreement) or a Joinder Agreement relating to a Foreign Subsidiary
to allow a merger as permitted under Section 8.2(a) of this Agreement, to permit
a Foreign Subsidiary to change its corporate form or where, due to a
reorganization or restructuring performed in compliance with this Agreement, a
Domestic Subsidiary becomes a Foreign Subsidiary and retaining a pledge of its
or its Subsidiaries’ equity interests would violate Section 956 of the Internal
Revenue Code (such release limited to that portion of a Pledge Agreement which
would result in such a violation), provided, however, that upon completion of
such merger, change in form or reorganization, the Company shall cause
compliance with the requirements of Section 7.16 within such reasonable time
period as the Agent may specify.”

 

 

7.

Section 8.3 of the Credit Agreement is hereby amended by deleting it in its
entirety and inserting the following language in its place:

 

 

 

“8.3     Guaranties.     Guarantee, endorse, or otherwise become liable for or
upon the obligations of others, except by endorsement of cash items for deposit
in the ordinary course of business and except for:

5




 

 

(a)

the Guaranties;

 

 

 

 

 

(b)

guaranties by the Company or any Subsidiary of (i) Hedging Obligations entered
into by Company or any Subsidiary, (ii) Commodities Hedging Obligations entered
into by Company or any Subsidiary, or (iii) reimbursement obligations in respect
of Special Letters of Credit issued for the account of any Subsidiary;

 

 

 

 

 

(c)

guaranties of indebtedness (i) as set forth on Schedule 8.3 attached hereto or
(ii) as permitted under clauses (d), (e), (f) or (g) of Section 8.7 hereof or
clause (d) of Section 8.4;

 

 

 

 

 

(d)

the GATX Guaranties (provided that the aggregate stated lease payments to which
the GATX Guaranties relate shall not exceed Three Million Dollars ($3,000,000);
and”

 

 

 

 

 

(e)

customary clean up call provisions under any Permitted Securitization.”

 

 

 

8.

Section 8.4(d) of the Credit Agreement is hereby amended by deleting it in its
entirety and inserting the following in its place:

 

 

 

“(d)

purchase money Debt for fixed assets (including operating leases and capitalized
leases or other non-cancelable leases having a term of 12 months or longer),
Debt in respect of equipment leasing agreements (based on the aggregate lease
payments during the term of such leases and all available extensions), or Debt
(including guaranties) in respect of real property leases (based on the
aggregate lease payments during the term of such leases and all available
extensions) provided that the aggregate of such purchase money Debt, Debt in
respect of equipment leases and Debt (including guaranties) in respect of real
property leases at any time shall not exceed seven and one-half percent (7.5%)
of Tangible Net Worth;”

 

 

 

9.

Section 8.4 of the Credit Agreement is hereby amended by inserting the following
as new subsection (k), deleting the “and” at the end of subsection 8.4(i) and
deleting the period at the end of subsection 8.4(j) and inserting “; and” in its
place:

 

 

 

“(k)

unsecured Commodities Hedging Obligations.”

 

 

 

10.

Section 8.5(a) is hereby amended by deleting it in its entirety and inserting
the following in its place:

 

 

 

“(a)

Liens in favor of the Agent, as security for the Indebtedness hereunder, and,
including without limitation, any Indebtedness under any Hedging Obligations or
Commodities Hedging Obligations (to the extent such Commodities Hedging
Obligations are “Indebtedness” as defined in this Agreement”) or to secure
Special Letters of Credit;”

6




11.

Section 8.5(f) is hereby amended by deleting it in its entirety and inserting
the following in its place:

 

 

 

“(f)

Liens securing Debt (such Debt being permitted under this Agreement), provided
that the aggregate principal amount of all such Debt which is secured by such
Lien shall not exceed Five Million Dollars ($5,000,000); and”

 

 

 

12.

Section 8.7(j) is hereby amended by deleting it in its entirety and inserting
the following in its place:

 

 

 

“(j)

Hedging Obligations and guaranties by the Company or any Subsidiary of Hedging
Obligations entered into by Company or any Subsidiary and Commodities Hedging
Obligations and guaranties by the Company or any Subsidiary of Commodities
Hedging Obligations entered into by Company or any Subsidiary, as applicable;”

 

 

 

13.

Section 10.2 is hereby amended by deleting it in its entirety and inserting the
following language in its place:

 

 

 

“10.2     Application of Proceeds.     Subject to the Collateral Documents, but
notwithstanding anything to the contrary in this Agreement or other Loan
Document, after an Event of Default, the proceeds of any Collateral, together
with any offsets, voluntary payments by the Company or the Permitted Borrowers
or others and any other sums received or collected in respect of the
Indebtedness, shall be applied, first, to payment of principal and interest of
outstanding Advances, any reimbursement obligations under Section 3.6 hereof and
any net obligations with respect to Hedging Obligations or Commodities Hedging
Obligations (to the extent such Commodities Hedging Obligations are
“Indebtedness” as defined in this Agreement) entered into between the Company or
its Subsidiaries and a Lender or an affiliate of a Lender, on a pro rata basis,
next, to any other Indebtedness on a pro rata basis, and then, if there is any
excess, to the Company or the Permitted Borrowers, as the case may be. The
application of such proceeds and other sums to the outstanding Indebtedness
hereunder shall be based on each Lender’s Percentage of the aggregate
Indebtedness.”

 

 

 

14.

Section 12.15(b) is hereby amended by deleting it in its entirety and inserting
the following language in its place:

 

 

 

“The Lenders agree to release, and hereby irrevocably authorize the Agent to
release, (x) any Lien granted to or held by the Agent upon any Collateral (i)
upon termination of the Revolving Credit Aggregate Commitment and payment in
full of all Indebtedness payable under this Agreement and under any other Loan
Document; (ii) constituting property sold or to be sold or disposed of as part
of or in connection with any express disposition permitted hereunder, (iii) as
described in Section 7.16 of this Credit Agreement, and (iv) to permit the
merger of a Foreign Subsidiary as permitted under Section 8.2(a) or to permit a
Foreign Subsidiary to change its corporate form, provided that such surviving
Subsidiary shall comply with the requirements of Section 7.16; (y) the Guaranty
of any Subsidiary, (i) in connection with the sale of all of the share capital
of such Subsidiary to the extent that such sale is expressly permitted
hereunder, (ii) as described in Section 7.16 of this Agreement, and (iii) to
permit the merger of a Foreign Subsidiary as permitted under Section 8.2(a) or
to permit a Foreign

7




 

Subsidiary to change its corporate form, provided that such surviving Subsidiary
shall comply with the requirements of Section 7.16, and (z) any Lien granted to
or held by the Agent upon any Collateral or any Guaranty issued hereunder, but
only if and to the extent (i) required to be released under Section 7.17(b)
hereof, or (ii) approved, authorized or ratified in writing by the Required
Lenders, or all the Lenders, as the case may be, as provided in Section 13.11. 
Upon request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 12.15(b).”

 

 

15.

In connection with the PDD Restructuring (previously approved by the Agent and
the Lenders), the Lenders hereby consent to the release by Agent, at Agent’s
sole discretion, of the Pledge Agreement relating to the equity interests of
General Semiconductor China Co. Ltd. to the extent necessary to effectuate the
PPD Restructuring, provided that any re-pledging of the equity interests of
General Semiconductor China Co. Ltd. which may be required pursuant to the terms
of the Credit Agreement following the PDD Restructuring shall occur at the later
of (a) 180 days of such release, or (b) within the time frame specified pursuant
to Section 7.16(c)(ii) of the Credit Agreement.

 

 

16.

The Agent and the undersigned Lenders hereby (i) waive the delivery of Joinder
Agreements by General Semiconductor China Co. Ltd., Vishay Semiconductor
Malaysia Sdn. Bhd. and Vishay Electronic SPOL SrO, and Pledge Agreements
relating to the equity interests of General Semiconductor of Taiwan, Ltd. and
Vishay Semiconductor Malaysia Sdn. Bhd. to the extent the same may be required
under Section 7.16 of the Credit Agreement and (ii) upon the effectiveness of
this Second Amendment, agree to make Advances available to the Foreign Permitted
Borrowers subject to the terms and conditions to the making of Advances
specified in the Credit Agreement but regardless of the execution and delivery
of the Pledge Agreements and Joinder Agreements required under the Credit
Agreement later than eighty (80) days after the receipt of the FPB Advance
Notice currently in effect as specified by Section 7.16, provided, however, that
the Company shall (a) cause Pledge Agreements, in form and substance acceptable
to Agent, regarding the equity interests of Vishay Electronic SPOL SrO to be
delivered to Agent, to the extent permitted and enforceable under applicable
local law, within one hundred and eighty days of the Second Amendment Effective
Date (as defined below), (b) cause General Semiconductor of Taiwan, Ltd. to
execute and deliver a Joinder Agreement to the Foreign Guaranty, in form and
substance acceptable to Agent, to the extent permitted or enforceable under
applicable local law, within sixty days of the Second Amendment Effective Date,
(c) cause (x) a Pledge Agreement, in form and substance acceptable to Agent,
regarding the equity interests of BCcomponents NV (or any successor thereto) and
(y) a Joinder Agreement to the Foreign Guaranty to be executed by BCcomponents
NV (or any successor thereto), each in form and substance acceptable to Agent,
to be executed and delivered to Agent no later than January 1, 2005

8




 

and (d) otherwise be in compliance with its obligations under Section 7.16 of
the Credit Agreement, unless any of the documentation otherwise required under
Section 7.16 has been specifically waived. Failure to deliver the Pledge
Agreements and Joinder Agreements described in this paragraph within the time
specified herein or in the Credit Agreement as amended hereby shall, unless
extended by the Required Lenders, be an Event of Default under the Credit
Agreement.

 

 

17.

The Agent and the Lenders hereby consent (retroactively, to the extent
necessary) to the Chinese Restructuring, and, as required by the Chinese
Restructuring, the Agent and Lenders hereby (a) agree to waive any requirement
that additional issued shares of SVS be pledged to Agent and Lenders (such
waiver to be retroactive to the date of issuance of such stock), and (b) consent
to the release by the Agent, at the Agent’s discretion, of the Lien granted to
Agent for the benefit of the Lenders under that certain Pledge Agreement
executed and delivered in connection with the shares of SVS, and the Joinder
Agreement to Foreign Guaranty executed by SVS, to the extent necessary to
effectuate the Chinese Restructuring.

 

 

18.

This Second Amendment shall become effective (according to the terms hereof) on
the date (the “Second Amendment Effective Date”) confirmed by the Company that
the following conditions have been fully satisfied by the Company:

 

 

 

(a)

Agent shall have received counterpart originals of this Second Amendment, in
each case duly executed and delivered by the Company, the Permitted Borrowers
and requisite Lenders and in form and substance satisfactory to Agent and the
requisite Lenders;

 

 

 

 

(b)

Agent shall have received counterpart originals of those certain Reaffirmations
of Guaranty executed and delivered by the applicable Guarantors; and

 

 

 

 

(c)

Company shall have delivered to Agent such other documentation as Agent and the
Lenders may reasonably request.

 

 

 

19.

Each of the Company and the Permitted Borrowers hereby represents and warrants
that, after giving effect to the amendments contained herein, (a) execution and
delivery of this Second Amendment and the other Loan Documents required to be
delivered hereunder (if any), and the performance by the Company and the
Permitted Borrowers of their respective obligations under the Credit Agreement
as amended hereby (herein, as so amended, the “Amended Credit Agreement”) are
within such undersigned’s corporate powers, have been duly authorized, are not
in contravention of law or the terms of its articles of incorporation or bylaws
or other organic documents of the parties thereto, as applicable, and except as
have been previously obtained do not require the consent or approval, material
to the amendments contemplated in this Second Amendment or the Amended Credit
Agreement, of any governmental body, agency or authority, and this Second
Amendment, the Amended Credit Agreement and the other Loan Documents required to
be delivered hereunder (if any), will constitute the valid and binding
obligations of such undersigned parties enforceable in accordance with their
respective terms, except as enforcement thereof may be limited by applicable
bankruptcy,

9




 

reorganization, insolvency, moratorium, ERISA or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(whether enforcement is sought in a proceeding in equity or at law), (b) the
continuing representations and warranties set forth in Sections 6.1 through
6.20, inclusive, of the Amended Credit Agreement are true and correct on and as
of the date hereof (except to the extent such representations specifically
relate to an earlier date), and such representations and warranties are and
shall remain continuing representations and warranties during the entire life of
the Amended Credit Agreement, and (c) as of the Second Amendment Effective Date,
no Default or Event of Default shall have occurred and be continuing, except as
may have been waived by the terms of this Second Amendment.

 

 

20.

Except as specifically set forth above, this Second Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement, any of the Notes issued thereunder or any of the other Loan
Documents, or to constitute a waiver by the Agent and the Lenders of any right
or remedy under or a consent to any transaction not meeting the terms and
conditions of the Credit Agreement, any of the Notes issued thereunder or any of
the other Loan Documents.

 

 

21.

Each of the Company and the Permitted Borrowers hereby acknowledges and confirms
that it does not possess (and hereby forever waives, releases and holds harmless
the Agent and the Lenders and each of their former, current and future parents,
subsidiaries, affiliates, directors, officers, employees, attorneys and other
representatives and each of their respective successors and assigns
(collectively, the “Lender Parties”) from and against, and agrees not to allege
or pursue) any claim, cause of action, demand, defense, and other right of
action whatsoever, in law or equity which it and its respective successors or
assigns have or may have against the Lender Parties, or any of them, prior to or
as of the date of this Second Amendment by reason of any cause or matter of any
kind or nature whatsoever, including, but not limited to, any cause or matter
arising from, relating to, or connected with, in any manner the Credit
Agreement, any of the Loan Documents, any related document, instrument or
agreement or this Second Amendment (including, without limitation, any payment,
performance, validity or enforceability of any or all of the indebtedness,
covenants, agreements, rights, remedies, obligations and liabilities under the
Credit Agreement, any of the Loan Documents, any related document, instrument or
agreement or this Second Amendment) or any transactions relating to any of the
foregoing, or any or all actions, courses of conduct or other matters in any
manner whatsoever relating to or otherwise connected with any of the foregoing.

 

 

22.

Each of the Company and the Permitted Borrowers hereby acknowledges and agrees
that this Second Amendment and the amendments contained herein do not constitute
any course of dealing or other basis for altering any obligation of the Company,
any Permitted Borrower or any other party or any rights, privilege or remedy of
the Agent or the Lenders under the Credit Agreement, any other Loan Document,
any other agreement or document, or any contract or instrument.

 

 

23.

Each of the Company and the Permitted Borrowers hereby ratifies, confirms and
reaffirms its covenants, agreements and obligations under the Credit Agreement,
as amended as of the date hereof by the First Amendment and the Second
Amendment, and

10




 

each other Loan Document previously executed and delivered by it, or executed
and delivered in accordance with the First Amendment or this Second Amendment. 
Each reference in the Credit Agreement to “this Agreement” or “the Credit
Agreement” shall be deemed to refer to Credit Agreement as amended by the First
Amendment and this Second Amendment and each other amendment from time to time
executed and delivered thereto.

 

 

24.

Unless otherwise defined to the contrary herein, all capitalized terms used in
this Second Amendment shall have the meaning set forth in the Credit Agreement.

 

 

25.

This Second Amendment may be executed in counterpart in accordance with Section
13.10 of the Credit Agreement.

 

 

26.

This Second Amendment shall be construed in accordance with and governed by the
laws of the State of Michigan.

11




          WITNESS the due execution hereof as of the day and year first above
written.

 

COMPANY:

 

AGENT:

 

 

 

 

 

VISHAY INTERTECHNOLOGY, INC.

 

COMERICA BANK, As Co-Lead

 

 

 

Arranger, Co-Book Running Manager and
Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ RICHARD N. GRUBB

 

By:

/s/

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Its:

Executive Vice President,
Chief Financial Officer and Treasurer
63 Lincoln Highway
Malvern, Pennsylvania 19355

 

Its:

Vice President
One Detroit Center
500 Woodward Avenue
Detroit, Michigan 48226

 

 

 

Attention: Corporate Finance

 

 

 

 

 

PERMITTED BORROWERS:

 

 

 

 

 

 

 

 

VISHAY EUROPE GmbH

 

 

 

 

 

 

 

 

By:

/s/ RICHARD N. GRUBB

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Its:

Vice President

 

 

 

 

 

 

 

 

VISHAY ELECTRONIC GmbH

 

 

 

 

 

 

 

 

By:

/s/ RICHARD N. GRUBB

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Its:

Vice President

 

 

 

 

 

 

 

 

VISHAY INTERTECHNOLOGY ASIA PTE LTD

 

 

 

 

 

 

 

 

By:

/s/ BEE LENG SAW

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Its:

Director

 

 

 

 

 

 

 

 

12




 

COMERICA BANK, individually, as a Lender, Swing Line Bank and as Issuing Bank

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

 

 

 

 

 

 

 

BANK OF AMERICA N.A., as Documentation Agent and as a Lender

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

 

 

 

 

 

 

 

FLEET NATIONAL BANK, as a Lender

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

 

 

 

 

BANK HAPOALIM B.M.,
NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

 

 

 

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

13




 

BANK LEUMI USA, as Managing Agent and as a Lender

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

 

 

 

 

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

 

 

 

 

 

 

 

WESTLB AG, New York Branch, as a Lender

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent and a Lender

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

 

 

 

 

 

 

 

JP MORGAN CHASE BANK, as Documentation Agent and a Lender

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

14




 

BANK OF TOKYO-MITSUBISHI TRUST COMPANY, as a Lender

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

By:

/s/

 

 

--------------------------------------------------------------------------------

 

Its:

___________________________________________

15